OFFICE ACTION
Allowance Subject Matter
Claims 21-23, 26-34 and 42-48 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent No. 7,209,623 to Morse et al, does not anticipate or suggest such limitations as: “a first embedded layer embedded disposed beneath an external surface of the silicon layer, the first embedded layer being doped in a n+ doping state, a second embedded layer disposed above the first embedded layer, the second embedded layer being (i) in contact with the external surface of the silicon layer, and (ii) doped in a p doping state, and a third embedded layer disposed between the first embedded layer and the second embedded layer, the third embedded layer being in an intrinsic state, an epitaxial germanium layer formed over the junction, the epitaxial germanium layer being in either an intrinsic state or a p doping state and being configured to function as a light absorption layer to absorb light; …” (as applied to Claim 21); “providing a silicon-on-insulator substrate comprising an oxide layer and a silicon layer disposed on the oxide layer; implanting a n-type ionic impurity in the silicon layer to form a central region comprising a n+ doped layer embedded in the silicon layer; forming an embedded junction within the silicon substrate by performing (i) a first ion-implementation process to implant a p-type impurity into the silicon layer to neutralize a top portion of the embedded n+ doped layer from its n+ doping state to an intrinsic state to form in the central region an embedded intrinsic region overlaying an embedded n+ doping layer, and (ii) a second ion-implementation process to further p-type impurity dope a top portion of the central region to form a p doped layer embedded in the silicon layer above the n+ doped layer; …” (as applied to Claim 44); and “providing a silicon-on-insulator substrate comprising an oxide layer and a silicon layer disposed on the oxide layer; implanting a n-type ionic impurity in the silicon layer to form a central region comprising a n+ doped layer embedded in the silicon layer; forming an embedded junction within the silicon substrate by performing at least one ion-implementation process to (i) implant a p-type impurity into the silicon layer to neutralize a top portion of the embedded n+ doped layer from its n+ doping state to an intrinsic state to form in the central region an embedded intrinsic region overlaying an embedded n+ doping layer, and (ii) p-type impurity dope embedded intrinsic region to form a p doped layer embedded in the silicon layer above the n+ doped layer; …” (as applied to Claim 48), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (Calvin.Lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 27, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815